


110 HR 479 IH: To direct the Federal Trade Commission to revise the

U.S. House of Representatives
2007-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 479
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2007
			Mr. Doolittle
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Federal Trade Commission to revise the
		  do-not-call telemarketing rules to permit individuals to opt out of receiving
		  certain politically-oriented telephone calls.
	
	
		1. Do-not-call
			 registry for certain political telephone calls
			(a)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Federal
			 Trade Commission shall issue regulations to revise the Telemarketing Sales Rule
			 (16 C.F.R. 310) to prohibit, as an abusive telemarketing act or practice, any
			 politically-oriented telephone calls to persons who, after such regulations are
			 issued, register with the Commission to include their telephone numbers on a
			 do-not call registry established to prohibit such telephone
			 calls to such individuals.
			(b)Definition of
			 politically-oriented telephone callsFor purposes of this section, the term
			 politically-oriented telephone call means any outbound telephone
			 call whose purpose is to promote, advertise, campaign for, or solicit donations
			 for or against any political candidate.
			
